Citation Nr: 0019782	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  93-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty for 20 years, and retired 
in February 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO), that denied the benefit 
sought on appeal.  This case was then remanded for due 
process development, and has been returned for our review.  


FINDINGS OF FACT

1.  A cervical spine disorder manifested subsequent to 
service is not shown to be related to that service.

2.  A cervical spine disorder that is currently exhibited is 
not shown to be the product of, or related to, a service-
connected lumbar spine disability with degenerative joint 
disease (DJD).


CONCLUSION OF LAW

A claim for entitlement to service connection for a cervical 
spine disorder is not well grounded, and is therefore denied.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b) (1999).

Also, disability that is proximately due to or the result of 
a service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet.App. 
19 (1993).  However, a claimant would not meet his burden of 
presenting a plausible or possible claim merely by offering 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

The veteran's service medical records include a clinical 
record cover sheet, dated May 1963, which shows that the 
veteran was diagnosed with degenerative joint disease, 
multiple, due to unknown cause, L3-4-5.  That record also 
indicates that the disability was incurred in the line of 
duty.  A record also dated May 1963 shows that he also 
complained of "back trouble".  Additional records dated 
October 1964 and January 1965 show that he again complained 
of back trouble.  His retirement examination, dated August 
1968, shows that his head, face, neck and scalp was 
clinically evaluated as normal.  

The evidence subsequent to service shows that an MRI of the 
c-spine dated March 1998 reflects an impression of severe 
bulging of the C4-5, C5-6, and C6-7 discs.  

The current medical evidence includes the report of an 
October 1999 VAE, which shows that the veteran had a fusion 
of C2, C3 and C4 in February.  The pertinent diagnosis was 
degenerative joint disease of the cervical spine, status post 
fusion cervical spine with limitation of motion and function.  

The record does not show that a cervical spine disorder was 
manifested in service, or that the post service manifestation 
of the current disorder is due to service.   

We note that the veteran is service-connected for his 
degenerative disease of the lumbar spine, and that he has 
averred that he believed that his cervical spine disability 
is related or due to his DJD of the lumbar spine.  Although 
the medical evidence shows that the veteran currently 
manifests a cervical spine disorder, it does not show a 
relationship between the veteran's cervical spine disorder 
and his DJD of his lumbar spine.  As indicated above, a 
nexus, or link, between the in-service disease or injury and 
the current disability is to be provided by competent medical 
evidence.  Where the determinative issue involves medical 
etiology, competent medical evidence is required in order for 
the claim to be well grounded. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Therefore, as the claim is not well grounded, it must be 
denied.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his application, in circumstances in which the 
claimant has referenced other known and existing evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Epps v. 
Brown, 9 Vet. App. 341 (1996).  In the case at hand, the 
Board finds that this duty is not triggered.  


ORDER

The claim of entitlement to service connection for a cervical 
spine disorder is not well grounded, and is accordingly 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

